Case 1:18-cv-25376-RNS Document 44 Entered on FLSD Docket 06/17/2019 Page 1 of 4



                             United States District Court
                                       for the
                             Southern District of Florida

   Sasha McNeal, Plaintiff                )
                                          )
   v.                                     )
                                          )
                                            Civil Action No. 18-25376-Civ-Scola
   Nightlife Solutions, Inc., and         )
   Benjamin Fox, an Individual            )
                                          )


           Order on Plaintiff’s Motion for Entry of Default Judgment
         Plaintiff Sasha McNeal (“McNeal”) brings this suit for retaliatory discharge
  in violation of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 215(a)(3). Now
  before the Court is a Motion for Default Judgment (the “Motion,” ECF No. 40)
  filed by McNeal against Defendants Nightlife Solutions, Inc. (“NSI”) and Benjamin
  Fox (“Fox”). Having considered the Motion, the record in this case, and the
  applicable law, the Court denies the Motion (ECF No. 40).
  1.    Background
         The following factual background is adduced from the Complaint’s
  allegations and the declaration of McNeal (the “Declaration,” ECF No. 40),
  submitted as an attachment to the Motion.
         McNeal sues four defendants (the “Defendants”), including NSI and Fox.
  “Defendants operated a night club under the name Club Climaxxx.” (ECF No. 1
  at ¶ 3.) For his part, Fox “was involved in the day-to-day operations of Club
  Climaxxx and/or supervised employees.” (Id. at ¶ 15.) He was “responsible for
  determining the amount paid to” McNeal, “determining the hours worked by”
  McNeal and “specifying the job duties to be performed by” McNeal. (Id.) There are
  no allegations in the Complaint or Declaration explaining the relevance of NSI to
  this proceeding.
         McNeal worked for the “Defendants” at Club Climaxxx as a
  “bartender/server.” (Id. at ¶ 4.) Prior to that position, McNeal worked for a
  different company by the name of “the Office,” which she sued for FLSA
  violations. (Id. at ¶ 19.) The Defendants learned of this lawsuit and McNeal was
  terminated shortly thereafter. (Id. at ¶ 24.) “Plaintiff’s employment was
  terminated by Defendants in retaliation for that previous lawsuit.” (Id.)
Case 1:18-cv-25376-RNS Document 44 Entered on FLSD Docket 06/17/2019 Page 2 of 4



  2.    Default Judgment Standard
         Under the Federal Rules of Civil Procedure Rule 55, a default judgement
  must be entered “when a party against whom a judgment for affirmative relief is
  sought has failed to plead or otherwise defend, and that failure is shown by
  affidavit or otherwise.” Fed. R. Civ. P. 55. A “defendant, by his default, admits
  the plaintiff's well-pleaded allegations of fact.” Eagle Hosp. Physicians, LLC v.
  SRG Consulting, Inc., 561 F.3d 1298, 1307 (11th Cir. 2009).
         Courts only credit “well-pleaded” allegations in determining entitlement to
  default judgment. Id. (quoting Mishimatsu Const. Co. v. Houston Nat’l Bank, 515
  F.2d 1200, 1206 (5th Cir. 1975)1). Indeed, “a defendant’s default does not in itself
  warrant the court in entering a default judgment. There must be a sufficient
  basis in the pleadings for the judgment entered.” Nishimatsu, 515 F.2d at 1206
  (“In short,” a “default is not treated as an absolute confession by the defendant
  of his liability and of the plaintiff’s right to recover.”). And in evaluating whether
  a “sufficient basis” exists, a “defendant is not held to admit facts that are not
  well-pleaded or to admit conclusions of law.” Id.; Cotton v. Mass. Mut. Life Ins.
  Co., 402 F.3d 1267, 1278 (11th Cir. 2005).
         Put differently, pleadings at the default judgment stage are assessed
  through a standard “akin to that necessary to survive a motion to dismiss for
  failure to state a claim.” Surtain v. Hamlin Terrace Found., 789 F.3d 1239, 1245
  (11th Cir. 2015) (“Conceptually, then, a motion for default judgment is like a
  reverse motion to dismiss for failure to state a claim.”). Default judgment, thus,
  is only available where a “plaintiff pleads factual content that allows the court to
  draw the reasonable inference that the defendant is liable for the misconduct
  alleged.” Id. (quoting Ashcroft v. Iqbal, 566 U.S. 662, 678 (2009)).
  3.    The Motion is Denied
         The well-pled allegations do not support default judgment against NSI or
  Fox. McNeal asserts one claim for retaliation under 29 U.S.C. § 215(a)(3). “A
  prima facie case of FLSA retaliation requires a demonstration by the plaintiff of
  the following: ‘(1) she engaged in activity protected under the act; (2) she
  subsequently suffered adverse action by the employer; and (3) a causal
  connection existed between the employee’s activity and the adverse action.” Wolf
  v. Coca-Cola, 200 F.3d 1337, 1342-43 (11th Cir. 2000); Freeman v. Key Largo
  Vol. Fire and Rescue Dep’t, Inc., 494 F. App’x 940, 944 (11th Cir. 2012).



  1     In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en
  banc), the Eleventh Circuit adopted as binding precedent all decisions of the
  former Fifth Circuit issued prior to October 1, 1981.
Case 1:18-cv-25376-RNS Document 44 Entered on FLSD Docket 06/17/2019 Page 3 of 4



          McNeal fails to adequately allege a basis for imposing liability against Fox
  and NSI. First, there are no allegations—“well-pled” or otherwise—directed
  towards NSI, meaning McNeal fails to set forth a “sufficient basis” for imposing
  liability against that entity. Iqbal, 566 U.S. at 678 (plaintiffs must plead “factual
  content that allows the court to draw the reasonable inference that the defendant
  is liable for the misconduct alleged”); Nishimatsu, 515 F.2d at 1206.
          Second, the legal conclusions specifically directed towards Fox are not
  “well pled.” (ECF No. 1 at ¶ 15 (“Defendant BENJAMIN FOX is responsible for
  the illegal practice challenged in this case.”).) These conclusions are boilerplate
  and realleged—verbatim—as to co-defendant James Fulford (“Fulford”), which
  undermines any inference the Court might otherwise draw as to their factual
  nature.2 Regardless, McNeal fails to allege any causal connection between Fox’s
  job responsibilities and the adverse employment action complained of here.
          Finally, the Court does not credit the myriad allegations indiscriminately
  lodged against all four defendants, collectively. (See, e.g., ECF No. 1 at ¶ 24
  (“Plaintiff’s employment was terminated by Defendants in retaliation for that
  previous lawsuit.”), ¶ 25 (“By reason of the said retaliatory and unlawful acts of
  the management officials of Defendants, Plaintiff and suffered damages . . .
  which she is entitled to recover from Defendants.”).) This form of pleading violates
  Rule 8 and is consistently condemned by the Eleventh Circuit. See, e.g., Weiland
  v. Palm Beach Cnty. Sheriff’s Office, 792 F.3d 1313, 1323 (11th Cir. 2015)
  (identifying as shotgun pleading where a plaintiff asserts claims “against multiple
  defendants without specifying which of the defendants are responsible for which
  acts or omissions, or which of the defendants the claim is brought against”); see
  also Circuitronix, LLC v. Shenzen Kinwong Elec. Co., Ltd., 2018 WL 7287192, *7-

  2      Moreover, contrary to McNeal’s representation, there is real potential for
  inconsistent liability between Fox and Fulford. (ECF No. 40 at p. 3 (“There is no
  possibility of inconsistent liability because each of the Defendants, and the non-
  defaulted parties, are independently liable for Plaintiff’s damages.”).) McNeal
  claims that Fox and Fulford are both liable to her based on the same core
  allegations. Forgetting for a moment the sufficiency of those allegations, were the
  Court to accept them at this stage and enter default judgment against Fox, a
  substantial risk of inconsistent liability may later arise if Fulford is found not
  liable for the same claim of retaliation. See Gulf Coast Fans, Inc. v. Midwest Elecs.
  Importers, Inc., 740 F.2d 1499, 1512 (11th Cir. 1984) (“Both Moore and Wright
  and Miller suggest that even when defendants are similarly situated, but not
  jointly liable, judgment should not be entered against a defaulting defendant if
  the other defendant prevails on the merits. We believe that this is sound policy.”);
  Cabrera v. Am. Diversified Servs. Corp., No. 6:10-cv-953-Orl-35DAB, 2011 WL
  13141666, *1-*2 (M.D. Fla. July 20, 2011) (same in FLSA case). This is an
  independent reason to deny to Motion.
Case 1:18-cv-25376-RNS Document 44 Entered on FLSD Docket 06/17/2019 Page 4 of 4



  *8 (S.D. Fla. Jan. 31, 2018) (Ungaro, J.) (“Here, the violations of Rules 8 and 9(b)
  are simple and easily cured: Plaintiff must not lump Defendants together.”). The
  allegations directed at all “Defendants” are therefore not “well-pled” and do not
  provide a “sufficient basis” for default judgment against Fox or NSI.
        In sum, the Motion (ECF No. 40) is denied.
        Done and ordered, in Chambers, at Miami, Florida on June 17, 2019.




                                        Robert N. Scola, Jr.
                                        United States District Judge
